This action was brought to recover damages for personal injury suffered by plaintiff, and damages to the wagon in which he was riding at the time he was struck by the defendant's street car.
There are 16 assignments of error. Nos. 1 and 2 are predicated upon rulings sustaining demurrers to certain pleas filed by the defendant. Nos. 3 and 16 assign as error certain rulings of the court upon the admission of testimony during the trial of the case. None of these assignments are insisted upon in brief of appellant's counsel. They must therefore be regarded as waived. L.  N. R. R. Co. v. Holland, 173 Ala. 675, and cases cited on page 694, 55 So. 1001.
The remaining assignments seek to have this court to review the ruling of the trial court in the giving of written charges requested by the plaintiff and the refusal of written charges requested by the defendant. These charges do not appear in the record proper, but only in the bill of exceptions. On this state of the record, the assignments of error predicated upon them are not reviewable. General Acts 1915, p. 815; Malone v. State, ante, p. 185, 76 So. 469; Carter v. State, ante, p. 184, 76 So. 468; Southern Ry. Co. v. Propst  Duckworth, ante, p. 186, 76 So. 470; Dempsey v. State, 15 Ala. App. 199,72 So. 773. Affirmed.